Citation Nr: 1756930	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 15, 2014.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the February 2009 rating decision, the RO denied service connection for cervical and lumbar spine disabilities.  In the September 2015 rating decision, a TDIU was granted, effective May 15, 2014.  

The Board observes that in the Veteran's November 2012 substantive appeal, he requested a Board hearing.  A hearing was scheduled in January 2016.  However, in correspondence dated in December 2015, he indicated that he waived his right to testify at the scheduled Board hearing.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2017). 

This appeal was before the Board in November 2016 at which time it was remanded for additional evidentiary development.  As detailed below, the Board finds that the RO did not fully comply with the remand instructions, thus, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board observes that in an August 2015 rating decision, the RO denied service connection for hypertension.  Thereafter, in November 2017, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he began receiving treatment for cervical and lumbar spine pain immediately after military service.  In support of the Veteran's claims, he submitted a medical statement from Dr. R. R.  The doctor reported that he treated the Veteran for neck and back pain from approximately 1969 to 1989.  However, a review of the claims file shows that that there was no effort to obtain medical treatment records from Dr. R. R.  

Additionally, in a statement from Dr. R. M, he reported that he treated the Veteran from 1989 to 2003 for cervical and lumbar spine issues.  The Veteran provided treatment records from Dr. R. M.  The earliest record regarding treatment for back pain is dated in February 1992.  Specifically, the record demonstrate that the Veteran presented with complaints of lower back pain that started approximately 8 days prior to treatment.  Records regarding treatment for back and neck pain prior to February 1992 have not been associated with the claims file.  

In light of the foregoing, on remand, outstanding private treatment records must be obtained.  

Additionally, pursuant to the Board's November 2016 remand directives, a VA medical examination was to be provided and an etiological opinion was to be obtained.  In part, the examiner was to discuss the September 2008 medical statement which reported that the Veteran had been treated for back pain since the completion of his service.

The Veteran was provided VA medical examinations in March 2017 and a VA medical opinion was provided following evaluation of the Veteran.  An additional VA medical opinion was obtained in August 2017.  However, the Board finds that the March 2017 and August 2017 medical opinions are insufficient to determine the service connection claims.  In this regard, there is no indication that the VA examiner considered the medical statement reporting treatment for back pain since the completion of service, as requested by the Board.  Instead, the examiner reported that the first documentation of back pain was in 1989.  

In light of the foregoing, remand for an addendum etiological opinion is required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Lastly, as determined in the November 2016 remand, the Veteran's claim of entitlement to a TDIU prior to May 15, 2014, is inextricably intertwined with the claims remanded herein.  Thus, the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, the AOJ should undertake the necessary efforts to obtain any outstanding private medical records pertinent to the Veteran's claims, to include records from 1968 to 1989 from Dr. R.R. and records from January 1989 to January 1992 from Dr. R. M.

2.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's cervical and lumbar spine disabilities.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical and lumbar spine disabilities were incurred in service or are otherwise causally related to his active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the opinion, the examiner must discuss

a. The Veteran's report of falling and hurting his back while completing a training course on the monkey bars in service;

b. The service treatment records dated in February 1968 and August 1968 showing treatment for lumbar thoracic spine pain;

c. The Veteran's contentions of ongoing back pain since service;

d. The August 2008 medical statement that the Veteran had been treated since 1989 for lumbar and cervical spine issues;

e.  The September 2008 medical statement that the Veteran had been treated since 1969 at which time he reported back pain; and 

f. The medical opinions of record relating the Veteran's current back disabilities to his fall in service.

3.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the Veteran and his agent with a supplemental statement of the case and afford them an appropriate period of time for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




